FILED
                             NOT FOR PUBLICATION                             JAN 10 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRUCE THORNS,                                     No. 10-55495

               Plaintiff - Appellant,             D.C. No. 3:07-cv-00218-H-AJB

  v.
                                                  MEMORANDUM *
R. A. DAVIS, Lieutenant Officer of
Calipatria State Prison; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Bruce Thorns, a California state prisoner, appeals pro se from the district

court’s judgment following a jury trial in his 42 U.S.C. § 1983 action alleging,

among other claims, that defendants used excessive force against him. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s evidentiary rulings. Harper v. City of Los Angeles, 533 F.3d 1010,

1030 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion with respect to exhibit RRR

where it ordered defendants to redact Thorns’s prior offenses from the exhibit

immediately upon Thorns’s objection and before entering the exhibit into evidence.

See McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir. 2003) (“To

reverse on the basis of an evidentiary ruling, this Court must conclude both that the

district court abused its discretion and that the error was prejudicial.”); see also

United States v. Sangrey, 586 F.2d 1312, 1315 (9th Cir. 1978) (no abuse of

discretion for not giving a limiting instruction where no party asked for one).

      We lack jurisdiction to consider Thorns’s contentions concerning the district

court’s order denying his motion to vacate the judgment because Thorns did not

file an amended notice of appeal within thirty days from entry of that order. See

Fed. R. App. P. 4(a)(4).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.


                                            2                                     10-55495